For convenience the parties will be referred to as they appeared in the lower court. This was an action brought by H.C. Stahl against Joe Hodges, in which the plaintiff alleged that the defendant Joe Hodges was doing business under the name of Joe Hodges' Transfer Company. Plaintiff further alleged that he contracted with the defendant to haul two pieces of plate glass from one point of the city of Tulsa to another point; that at the time said glass was delivered to the defendant is was in good condition, and that at the time said glass was delivered at the place designated by plaintiff the same was broken, and thereby the plaintiff was damaged in the sum of $203.
The defendant for answer filed a general denial. A trial was had to a jury, and verdict rendered in favor of the plaintiff in the sum of $203. The court rendered judgment on said verdict, and the defendant brought the cause here for review.
The defendant assigned as error the overruling of the motion for a new trial, refusing to sustain the demurrer to plaintiff's evidence, refusing to instruct the jury to return a verdict for the defendant, and that *Page 193 
the court erred in giving instruction No. 7 to the jury.
We have carefully examined the record and instructions of the court, and we are of the opinion that no prejudicial error was committed by the trial court, the instructions complained of were fair and reasonable, and are not sufficient to reverse said cause. The evidence is amply sufficient to support the verdict. This court has held in a number of cases that where there is competent evidence reasonably tending to support the verdict of the jury, the same will not be disturbed on appeal.
There being no error sufficient to reverse said cause, the judgment is affirmed.
NICHOLSON, C.J., and MASON, HARRISON, PHELPS, LESTER, HUNT, and RILEY, JJ., concur.